Case 2:17-cr-20274-BAF-DRG ECF No. 445, PageID.3421 Filed 11/23/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                              Case No. 17-cr-20274
                                                Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

        Defendants.


           STIPULATION TO EXTEND MOTION FILING DEADLINE

      Because the parties are engaged in continuing discovery, the United States

Government, by and through its attorneys and Defendants, by and through their

attorneys, do hereby stipulate and agree that the pretrial motion filing cutoff date, for

motions other than motions in limine, currently set for November 30, 2020, shall be

extended to January 6, 2021.

                                         Respectfully submitted,
 DATED: November 18, 2020

 s/ Brian M. Legghio                     s/ Shannon M. Smith
 BRIAN M. LEGGHIO                        SHANNON M. SMITH
 Attorney for Fatema Dahodwala           Attorney for Jumana Nagarwala

 s/ Molly S. Blythe                       s/ Mary Chartier-Mittendorf
 MOLLY S. BLYTHE                          MARY CHARTIER-MITTENDORF
 Attorney for Jumana Nagarwala            Attorney for Fakhruddin Attar

 s/ Matthew R. Newburg
 MATTHEW R. NEWBURG
 Attorney for Farida Attar
Case 2:17-cr-20274-BAF-DRG ECF No. 445, PageID.3422 Filed 11/23/20 Page 2 of 3



DATED: November 18, 2020

s/Sara Woodward                     s/ John Neal
Assistant U.S. Attorney             Assistant U.S. Attorney
SARA WOODWARD                       JOHN NEAL

s/ Malisa Dubal                    s/ Amy Markopoulos
DOJ Trial Attorney                  DOJ Trial Attorney
MALISA DUBAL                       AMY MARKOPOULOS
Case 2:17-cr-20274-BAF-DRG ECF No. 445, PageID.3423 Filed 11/23/20 Page 3 of 3




                      UNITED STATES DISTRICT
                              COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,                             Case No. 17-cr-20274
                                              Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6, Fatema Dahodwala

       Defendant.

   ORDER GRANTING TIME EXTENSION FOR MOTION ILING DEADLINE

      Upon stipulation of the parties and the Court being fully advised of the

circumstances;

      IT IS HEREBY ORDERED the pretrial motion filing deadline, for

motions other than motions in limine, shall be extended from November 30, 2020

to January 6, 2021.


IT IS SO ORDERED:

                                          s/Bernard A. Friedman
 Dated: November 23, 2020                 BERNARD A. FRIEDMAN
 Detroit, Michigan                        SENIOR U.S. DISTRICT JUDGE
